DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 11/09/2021 and response filed 02/02/2022 have been entered. Claim 1 has been amended, and no claims have been added or cancelled. Accordingly, claims 1-4 are pending and are under examination.
	The amendment to claim 1 overcomes the previous § 102 rejection, which is hereby withdrawn. However, the claims remain obvious over § 103. 
Declaration of Co-Inventor Masashi Miwa under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 02/02/2022 is insufficient to overcome the rejection of claims 1-4 based upon § 103 as set forth in the last Office action because: the declaration only provides the conclusory statement that Miwa does not possess the claimed features/properties without providing any evidence or rationale. To be of probative value, any objective evidence should be supported by actual proof; objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP 716.01(c)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US 20160225502 A1; of record).
Regarding claims 1-4:
	Miwa discloses the following compositions, wherein composition H teaches the ranges of claims 3-4, and wherein the broader ranges overlap with the ranges in claims 3-4:
Element (wt %)
Claims 3-4
Composition H
Location
 
Broader ranges
Location
R 
(Nd, Pr, or Dy)
29.5-33
30.95 (Nd) + 1.00 (Dy)
Table 4
 
25-35
[0032]
B
0.70-0.95
0.84
Table 4
 
0.5-1.5
[0033]
Al
0.03-0.60
0.19
Table 4
 
0.03-0.6
[0037]
Cu
0.01-1.50
0.25
Table 4
 
0.05-1.5
[0035]
Co
0-3.00
1.48
Table 4
 
0.3-4.0
[0034]
Ga
0.10-1.00
0.6
Table 4
 
0.05-1.5
[0036]
C
0.05-0.30
0.18
Table 5
 
0.1-0.3
[0041]
O
0.03-0.40
0.05-0.20
[0040]
 
0.05-0.20
[0040]
Fe
Balance
Balance
Table 4
 
Balance
[0034]
Zr
-
0.38
Table 4
 
0.2-1.5
[0038]
Heavy rare earth 
(e.g. Dy, Pr)
0-1 
(Claim 4)
0-1
[0032]
 
0-1
[0032]


	Although Table 4 does not recite the oxygen content, [0040] states that the oxygen content is 0.05-0.20, which is within the claimed oxygen content. With regard to the claimed language of “comprising the following elements…a balance, wherein the balance is Fe alone or Fe and other elements, and a total content of the other elements is 5 mass% or less with respect to a total mass of the R-T-B-based sintered magnet” in claim 3, the composition of Miwa contains Zr in an amount of 0.38 wt%, which is the only additional non-claimed element compared to the claimed composition, and is within the claimed range of 5% or less.
	
Composition H of Miwa has a Br of 1324 mT (Table 5), which is equal to 13.24 kG, and has an HcJ of 1876 kA/m (Table 5), which is equal to ~23.57 kOe; the Br value of Composition H (Example 8 in Table 5) is close, but not overlapping with the claimed range of 13.5 kG or more. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). The coercivity of Example 8 is about 23.57 kOe, which is within the applicant’s claimed range of 22.5 kOe or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Although Miwa does not explicitly teach the temperature at which the HcJ measurement is taken, it is understood that it is taken at about room temperature (such as about 23°C); thus, the Br and HcJ values are prima facie expected to be same or substantially identical to the disclosed values when measured at the same temperature in view of the substantially identical composition and properties. 
With regard to Miwa’s broader ranges, Miwa discloses Br ranging from 1324-1413 mT (13.24-14.13 kG) and HcJ values of 1137-1876 kA/m (~14.287~23.57 kOe). These Br and HcJ values are substantially identical to, and overlap with, the applicant’s claimed Br and HcJ values of 13.5 kG or more, 22.50 kOe at 23°C respectively. With regard to the claimed coercivity of 7.8 kOe at 150°C, in view of the substantial similarity in the composition and properties, with particular attention to Miwa’s HcJ value at room temperature (e.g. 23.57 kOe for example 8), the magnet of Miwa is prima facie expected to possess the claimed coercivity at 150°C as well. 
Thus, in view of the substantially similar composition and properties it is prima facie expected for the sintered magnet of Miwa to possess the claimed features in claim 1 of: 
“…the R-T-B-based sintered magnet includes a plurality of main phase grains including a crystal of R2T14B, and a plurality of grain boundary multiple junctions which are grain boundary phases surrounded by at least three of the main phase grains, the plurality of grain boundary multiple junctions are classified into at least two phases of a transition metal rich phase and an R-rich phase, the R-rich phase is classified into at least two phases of a Cu-poor phase and a Cu-rich phase, the transition metal rich phase contains R, T, and Ga, and is a phase satisfying the following Formula T1, the R-rich phase is a phase satisfying the following Formulas R1 and R2, the Cu-poor phase is a phase satisfying the following Formula C1, the Cu-rich phase is a phase satisfying the following Formula C2, the transition metal rich phase, the Cu-poor phase, and the Cu-rich phase satisfy the following Formula 1, and the Cu-poor phase and the Cu-rich phase satisfy the following Formula 2. 
1.50≤([Fe]+[Co])/[R]≤3.00 (T1) 
0.00≤([Fe]+[Co])/[R]<1.50 (R1) 
0.00≤[O]/[R]<0.35 (R2) 
0.00≤[Cu]/[R]<0.25 (C1) 
0.25≤[Cu]/[R]≤1.00 (C2) 
[[Fe] in the above Formula T1 and the Formula R1 is a concentration of Fe at the grain boundary multiple junction, [Co] in the above Formula T1 and the above Formula R1 is a concentration of Co at the grain boundary multiple junction, [R] in the above Formula T1, the above Formula R1, the above Formula R2, the above Formula C1, and the above Formula C2 is a concentration of R at the grain boundary multiple junction, [O] in the above Formula R2 is a concentration of O at the grain boundary multiple junction, [Cu] in the above Formula C1 and the above Formula C2 is a concentration of Cu at the grain boundary multiple junction, and units of [Fe], [Co], [R], [O], and [Cu] are each atom %.] 
0.30≤N1/(N1+N2+N3)≤0.60 (1) 
0.03≤N3/N2≤0.20 (2) 
[N1 in the above Formula 1 is the number of transition metal rich phases of the plurality of grain boundary multiple junctions on a cross section of the R-T-B-based sintered magnet, and N2 in the above Formulas 1 and 2 is the number of Cu-poor phases of the plurality of grain boundary multiple junctions on the cross section of the R-T-B-based sintered magnet, and N3 in the above Formulas 1 and 2 is the number of Cu-rich phases of the plurality of grain boundary multiple junctions on the cross section of the R-T-B-based sintered magnet.]”
With further regard to claim 1, Miwa discloses that “The grain boundary contains two-grain boundary part 4 formed between two adjacent grains and triple junction 6 formed among three or more main phase grains” [0020].
Furthermore, it is prima facie expected that the sintered magnet of Miwa to possess the claimed feature in claim 2 of “a plurality of two-grain boundaries which are grain boundary phases positioned between the two adjacent main phase grains, wherein at least a part of the two-grain boundaries includes at least one of the transition metal rich phase and the R-rich phase” in view of the composition lying within/overlapping with the claimed ranges of claims 3-4 and the composition having substantially identical magnetic properties, such as Br and HcJ values, to those in Table 1 of the applicant’s specification.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01).
In the alternative, under 35 U.S.C. § 103, the properties of Composition H of Miwa (wherein Composition H lies inside ranges of the claimed invention) are close such that a prima facie case of obviousness exists. Furthermore, the broader ranges of Miwa’s compositions and properties overlap with the applicant’s claimed ranges and disclosed properties such that a prima facie case of obviousness exists. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 11/09/2021 and 02/02/2022 have been fully considered but they are not persuasive.
The arguments are primarily based on Miwa not explicitly teaching the claimed limitations (see pages 5-6 of 11/09/2021 arguments). The arguments are respectfully not found persuasive because the office action has presented a preponderance of evidence and rationale to suggest that the prior art product(s) of Miwa meet the claimed limitations under § 103. Furthermore, assuming arguendo that there are differences between Miwa’s product and the product as claimed, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (MPEP 716.02). The applicant has not presented any evidence to suggest that the product of Miwa would not possess the claimed features, nor suggest that any differences between the invention as claimed and the prior art product are unexpected and/or critical. As such, the rejection is maintained under § 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735